Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 8 and 9 are currently under examination, wherein claim 8 has been amended in applicant’s amendment filed on September 13, 2022. The non-elected Invention I, Claims 7 and 10, and Invention III, Claims 11 and 12, have been withdrawn by the applicant in the same amendment.
Status of Previous Rejections
2.	The previous rejections of claims 8 and 9 under 35 U.S.C. 103 as stated in the Office action dated June 15, 2022 have been withdrawn in light of applicant’s amendment filed on September 13, 2022. A new ground of rejection has been established as follows.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.	Claims 8 and 9 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The transitional phrase of “consists of” in claim 8 as amended is not supported by the instant specification. The applicant is required to identify the supports to the claimed features in the instant specification.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 8 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The feature of the outer cladding layer as claimed in the end of claim 8 renders claim 8 and its dependent claim 9 indefinite because it would not be clear to one of ordinary skill in the art whether this layer is part of the lead-free solder foil as claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The multi-layer solder alloy as claimed in in claim 9 fails to further limit the lead-free solder foil as claimed in claim 8 from which claim 9 depends, rendering claim 9 an improper dependent claims.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO (2017/077824 A1). Because WO (‘824 A1) is in Japanese, its patent family member Washizuka (US Pub. 2018/0126494 A1).
	With respect to claim 8, Washizuka (‘494 A1) discloses a bonding member comprising between a first layer and a second layer which would meet the clad layers as claimed a third layer of a film material consisting of a matrix of a lead-free soft solder (e.g. Sn or a Sn alloy) with a plurality of particles of a hard solder (e.g. a Cu-Ni alloy) dispersed therein wherein each of the hard particles is completely surrounded by the soft solder with a substance-to-substance bonding therebetween which would meet the solder composite material as claimed; upon heating (e.g. during a soldering process), the matrix will be completely transformed to intermetallic compounds (e.g. CuNi2Sn having a melting point of higher than 400oC); the hard particles have a thickness of about 25 µm or less in the direction of the layer thickness; the spacing between the hard particles is up to about 10 µm; each of the hard particles is enveloped all around by a layer of the soft solder that is up to about 10 µm thick; the thickness of the third layer is about 50 µm; the content of the soft solder in the third layer is determined by the stoichiometric formula of the intermetallic compounds to be formed from the respective starting materials to ensure that all the soft solder in the third layer is completely transformed to the intermetallic compounds upon heating; and each of the first and the second layers comprising the soft solder has a thickness of up to about 100 µm (abstract, Figs. 5 (A) – 5 (C) and 6 (A) – 6 (D), paragraphs [0004[, [0012], [0019], [0020], [0039]-[0044] and [0064]-[0067]). The thickness ranges and the melting point ranges disclosed or suggested by Washizuka (‘494 A1) would overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of Washizuka (‘494 A1) with an expectation of success because Washizuka (‘494 A1) discloses the same utility over the entire disclosed ranges.
	With respect to claim 9, Washizuka (‘494 A1) further discloses applying a coating layer including the hard solder particles and having a desired thickness on inside surfaces of the first and second layers respectively (paragraphs [0009], [0054]-[0059]), at least suggesting the multi-layer solder foil as claimed.


Response to Arguments
7.	The applicant’s arguments filed on September 13, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that the claimed minimum total thickness of 20 µm cannot be achieved by Washizuka (‘494 A1). In response, the examiner notes that the total thickness range disclosed by Washizuka (‘494 A1) overlaps the claimed range. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed range within the disclosed ranges of Washizuka (‘494 A1) with an expectation of success because Washizuka (‘494 A1) discloses the same utility over the entire disclosed ranges.
Second, the applicant argues that the third layer does not comprise Sn. In response, the examiner notes that applicant’s argument cannot be relied upon as evidence. See MPEP 2145 [R-6]. Washizuka (‘494 A1) does disclose in paragraphs [0019] and [0020] that the first metal body is one of Sn pure metal and a Sn Alloy; the second metal body is also one of Sn pure metal and a Sn Alloy; and the third metal body is one of a Cu-Ni alloy and Cu-Mn alloy and further includes particles of one of Sn pure metal and a Sn alloy, indicating clearly that the third metal body consists of particles of one of a Cu-Ni alloy and Cu-Mn alloy and one of Sn pure metal and a Sn alloy as claimed. No other constituents or film materials (e.g. flux and intermetallic compounds) are required in the third layer. The third layer itself does have a single layer structure as the claimed solder composite material. The rejection was based on the prior art’s broad disclosure rather than preferred embodiments. See MPEP 2123.
Third, the applicant argues that there would be a large loss in thickness during a soldering process for the bonding member disclosed by Washizuka (‘494 A1). In response, the examiner notes that the applicant’s argument is not commensurate in scope with the instant claims. There is no such limitation of the loss in thickness recited in the instant claims at all. Furthermore, the bonding member of Washizuka (‘494 A1) and the claimed cladded solder composite material have the same composition and structure as discussed above. The same loss of thickness would be expected from the bonding member of Washizuka (‘494 A1) and the claimed cladded solder composite material during a soldering process. See MPEP 2112.01 [R-3] I. 
Fourth, the applicant argues that the outer cladding layer is not a separately applied layer. In response, the examiner notes that the claimed outer cladding layer having a different composition than the solder composite solder composite is a separate layer on the surface of the solder composite material whether it is separately applied or obtained during the process of production of the solder composite material. The first layer and second layer disclosed by Washizuka (‘494 A1) would meet the outer cladding layers as claimed as discussed above. The claimed solder foil does have a multi-layered structure in view of the cladding layer and the intermediate layer as claimed in claims 8 and 9.
Fifth, the applicant argues that the rolling cladding process with a very high pressure during the production of the solder composite material as set forth in claim 8 causes the metals to be processed to bond to one another at the atomic level. In response, the examiner notes that the applicant’s argument is not commensurate in scope with the instant claims. There is no such limitation of the bonding at the atomic level recited in the instant claims at all. Furthermore, the bonding member of Washizuka (‘494 A1) and the claimed cladded solder composite material have the same composition and structure as discussed above and are processed by the same process of rolling (paragraph [0004]). The same substance-to-substance bonding and solder behaviors would be expected with the bonding member of Washizuka (‘494 A1) and the claimed cladded solder composite material. See MPEP 2112.01 [R-3] I.
Sixth, the applicant argues that the examiner has engaged in an impermissible hindsight. In response, see examiner’s responses to applicant’s arguments above. The examiner notes that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the rejections of the claimed features have relied only on the teachings of Washizuka (‘494 A1) as discussed above.	
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Weiping Zhu/
Primary Examiner, Art Unit 1733

10/21/2022